Citation Nr: 9926073	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to retroactive induction into a vocational 
training and rehabilitation program under Chapter 31, Title 
38, United States Code, for the period from August 1994 to 
December 1996, at the University of North Carolina, 
Charlotte.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran served on active duty from July 1985 to July 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 1994 and 1997 decisions of the 
Winston-Salem, North Carolina, Regional Office  of the 
Department of Veterans Affairs (VA), which denied Chapter 31 
benefits for Masters program in which the veteran 
participated from August 1994 to December 1996.

The Board, in September 1998, remanded this claim for 
readjudication by the vocational rehabilitation and 
counseling division of the Winston-Salem, North Carolina, 
Regional Office.  The record shows that subsequent to this 
the veteran requested that his claim be transferred to the 
vocational rehabilitation and counseling division of the VA 
Regional Office in Columbia, South Carolina.  He further 
requested that a hearing be scheduled.  His request for a 
hearing was denied by the Winston-Salem Regional Office and 
the Columbia Regional Office advised the veteran that they 
would not assume jurisdiction unless the Board "directs" 
such a transfer.

The Board finds that this matter should be REMANDED for the 
following action:
 
Jurisdiction of the veteran's claim 
should be transferred to the vocational 
rehabilitation and counseling division of 
the Columbia, South Carolina, Regional 
Office, and that division should schedule 
the veteran for a hearing.  Following the 
hearing, that division should review the 
veteran's claims file, including the 
Board's remand of September 1998, and 
readjudicate the veteran's claim of 
entitlement to retroactive induction into 
the vocational training and 
rehabilitation program under 38 C.F.R. 
§§ 21.282 and 21.40 (1998), for the 
period from August 1994 to December 1996.

If the determination remains adverse to the veteran, he 
should be sent a supplemental statement of the case which 
contains a summary of the relevant evidence and the reasons 
for the decision. The veteran should then be afforded the 
applicable time to respond.  The case should then be returned 
to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


